Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance. The closest prior art of record includes Kushima (US 4,562,637), Lee (US 2018/0138343 A1), and Fessehatzion (US 2020/0028014 A1). Kushima discloses serially interconnected (Abstract and Fig. 2) photovoltaic cells wherein each cell comprises: an electrode layer (24) region distinct from each other, a respective set of one or more electrical conductors (30) arranged on a surface of each respective electrode region (24), the electrode conductors having a first main surface forming an electrical contact with the electrode region and a second main surface being insulated (portions of film are insulating, 28, C1/L55-C2/L5). 
Lee discloses serially interconnect ([0026] and see Figs. 3-5) photovoltaic cells wherein each cell comprises: transparent electrode layer (420 and 440 [0031]) regions distinct from each other, a respective set of one or more electrical conductors (1420a and 1420b) arranged on a surface of each respective electrode region (420 and 440), the electrode conductors having a first main surface forming an electrical contact with the electrode region and a second main surface being insulated (146, see Fig. 12 [0111]-[0112]).
Fessehatzion discloses serially interconnect ([0032] and see Figs. 1-3) photovoltaic cells wherein each cell comprises: transparent electrode layer (17 [0026]) regions distinct from each other, a respective set of one or more electrical conductors (15 [0027]) arranged on a surface of each respective electrode region (17), the electrode conductors having a first main surface forming an electrical contact with the electrode region and a second main surface being insulated (14 [0027]), a photovoltaic stack (10 and 12) extending over the transparent electrode  layer regions (17) and the insulated portions of the conductors (See Fig. 3).
None of the prior art discloses the entirety of claims 1 and 9. More particularly the prior art does not disclose serially interconnected photovoltaic cells wherein each cell comprises a set of one or more electrical conductors on a surface of a respective transparent electrode region wherein a first main surface of the conductors are in electrical contact with the respective transparent electrode region and a second main surface opposing the first main surface has an exposed end-portion forming a further electrical contact, with the remaining portion of the second main surface being insulated, and that the photovoltaic stack portion is over the insulated portion of the one or more conductors. No fair reason, suggestion or motivation can be found in the prior art to disclose the entirety of claims 1 and 9.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726